                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 TIMOTHY ANDREW KELLIS,
                                                 Case No. 3:15-cv-00094-REB
                      Petitioner,
                                                 MEMORANDUM DECISION AND
        v.                                       ORDER

 WARDEN CARLIN,

                       Respondent.


       Pending before the Court is a Petition an Amended Petition for Writ of Habeas

Corpus filed by Idaho state prisoner Timothy Andrew Kellis, challenging his Latah

County convictions on nine counts of lewd conduct with a minor, one count of attempted

lewd conduct with a minor, and two counts of sexual abuse of a child. See Dkt. 11. The

Court previously granted Respondent’s motion for partial summary dismissal, concluding

that Claims 1 through 19 were procedurally defaulted without legal excuse and that

Claims 20 through 25 are not cognizable on federal habeas corpus review. See Dkt. 39.

       Claim 26, the only remaining claim in the Amended Petition, is now fully briefed

and ripe for adjudication. In that claim, Kellis asserts that, in violation of due process, the

trial judge imposed a harsh sentence as punishment for Kellis’s assertion of innocence.

Dkt. 11-3 at 22–30, Am. Pet. at 122–130.




MEMORANDUM DECISION AND ORDER - 1
       The Court takes judicial notice of the records from Kellis’s state court

proceedings, which have been lodged by Respondent. See Dkt. 22; Fed. R. Evid. 201(b);

Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006).

       All parties have consented to the jurisdiction of a United States Magistrate Judge

to conduct all proceedings in this case in accordance with 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73. See Dkt. 17. Having carefully reviewed the record in this

matter, including the state court record, the Court concludes that oral argument is

unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court will enter the

following Order denying habeas corpus relief.

                                    BACKGROUND

       Following a jury trial in the Second Judicial District Court in Latah County, Idaho,

Kellis was convicted of twelve criminal charges arising from sexual misconduct “with

four teenage boys, much of which occurred at a Boy Scout Camp where Kellis was a staff

member.” State’s Lodging D-6 at 1. The Idaho Court of Appeals affirmed the convictions

and sentence, rejecting Kellis’s claim that the trial judge unconstitutionally punished him,

for asserting his innocence, by imposing a harsher sentence based on that assertion. State

v. Kellis, 229 P.3d 1174, 1178–79 (Idaho Ct. App. 2010).

       Kellis raises the same claim in Claim 26—that his due process rights were violated

at sentencing because the trial judge used Kellis’s assertion of innocence as a basis for




MEMORANDUM DECISION AND ORDER - 2
additional punishment.1 Dkt. 11-3 at 22, Am. Pet. at 122. For the following reasons, the

Court disagrees.

                                            DISCUSSION

1.      Habeas Corpus Standards of Law

        A federal court may grant habeas corpus relief when it determines that the

petitioner “is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). If the state court has adjudicated a claim on the merits,

habeas relief is further limited by § 2254(d), as amended by the Anti-terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, federal habeas relief

may be granted only where the state court’s adjudication of the petitioner’s claim:

                 (1)    resulted in a decision that was contrary to, or
                        involved an unreasonable application of, clearly
                        established Federal law, as determined by the
                        Supreme Court of the United States; or

                (2)     resulted in a decision that was based on an
                        unreasonable determination of the facts in light
                        of the evidence presented in the State court
                        proceeding.

28 U.S.C. § 2254(d). “Deciding whether a state court’s decision involved an

unreasonable application of federal law or was based on an unreasonable determination

of fact requires the federal habeas court to train its attention on the particular reasons—




1
 Kellis also alleges that the trial judge abused his discretion by imposing “excessive sentences as
punishment for Kellis continued assertion of innocence.” Dkt. 11-3 at 22–30, Am. Pet. at 122–30.
However, any such claim asserts a violation of Idaho state law and, as such, is not cognizable on federal
habeas review. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas corpus relief does not lie
for errors of state law.”).

MEMORANDUM DECISION AND ORDER - 3
both legal and factual—why state courts rejected a state prisoner’s federal claims and to

give appropriate deference to that decision.” Wilson v. Sellers, 138 S. Ct. 1188, 1191–92

(2018) (internal quotation marks and citations omitted).

       When a party contests the state court’s legal conclusions, including application of

the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests:

the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1), the petitioner must show that the state court—although identifying “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 134 S. Ct. 1697, 1706 (2014) (emphasis omitted).

       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the state court’s decision is incorrect or wrong; rather, the

state court’s application of federal law must be objectively unreasonable to warrant relief.



MEMORANDUM DECISION AND ORDER - 4
Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If there is any

possibility that fair-minded jurists could disagree on the correctness of the state court’s

decision, then relief is not warranted under § 2254(d)(1). Harrington v. Richter, 562 U.S.

86, 102 (2011). The Supreme Court has emphasized that “even a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable.” Id. To be entitled

to habeas relief under § 2254(d)(1), “a state prisoner must show that the state court’s

ruling on the claim being presented in federal court was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Id. at 103.

       The source of clearly established federal law must come only from the holdings of

the United States Supreme Court. Although circuit precedent may be persuasive authority

for determining whether a state court decision is an unreasonable application of Supreme

Court precedent, Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000), circuit

law may not be used “to refine or sharpen a general principle of Supreme Court

jurisprudence into a specific legal rule that th[e] Court has not announced,” Marshall v.

Rodgers, 569 U.S. 58, 64 (2013).

       “[R]eview under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180

(2011). Therefore, evidence that was not presented to the state court cannot be introduced

on federal habeas review if a claim was adjudicated on the merits in state court and if the

underlying factual determinations of the state court were reasonable. See Murray v.



MEMORANDUM DECISION AND ORDER - 5
Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014) (“After Pinholster, a federal habeas

court may consider new evidence only on de novo review, subject to the limitations of

§ 2254(e)(2).”); Hurles v. Ryan, 752 F.3d 768, 778 (9th Cir. 2014) (“If we determine,

considering only the evidence before the state court, that the adjudication of a claim on

the merits ... was based on an unreasonable determination of the facts, we evaluate the

claim de novo, and we may consider evidence properly presented for the first time in

federal court.”).

       To be eligible for relief under § 2254(d)(2), the petitioner must show that the state

court decision was based upon factual determinations that were “unreasonable ... in light

of the evidence presented in the State court proceeding.” A “state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

(2010); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under

AEDPA is not whether a federal court believes the state court’s determination was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.”). State court factual findings are presumed to be correct and are binding on

the federal court unless the petitioner rebuts this presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

       If a petitioner satisfies § 2254(d)—either by showing that the state court’s

adjudication of the claim was contrary to, or an unreasonable application of Supreme

Court precedent or by establishing that the state court’s factual findings were



MEMORANDUM DECISION AND ORDER - 6
unreasonable—then the federal habeas court must review the petitioner’s claim de novo,

meaning without deference to the state court’s decision. Hurles, 752 F.3d at 778. When

considering a habeas claim de novo, a district court may, as in the pre-AEDPA era, draw

from both United States Supreme Court and well as circuit precedent, limited only by the

non-retroactivity rule of Teague v. Lane, 489 U.S. 288 (1989). Even under de novo

review, however, if the factual findings of the state court are not unreasonable under

§ 2254(d)(2), the Court must apply the presumption of correctness found in 28 U.S.C.

§ 2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167-68.

Conversely, if a state court factual determination is unreasonable, the federal court is not

limited by § 2254(e)(1) and may consider evidence outside the state court record, except

to the extent that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d at 1000.

       For the reasons that follow, the Court concludes that the Idaho Court of Appeals

reasonably rejected Claim 26. Therefore, Kellis is not entitled to habeas relief.

2.     Clearly Established Law Governing Claim 26

       The Due Process Clause of the Fourteenth Amendment prohibits the State from

“punish[ing] a person because he has done what the law plainly allows him to do.”

Bordenkircher v. Hayes, 434 U.S. 357, 363 (1978). For example, if a defendant

successfully challenges his conviction and is granted a new trial, he may not receive a

harsher sentence after retrial because of the successful challenge. North Carolina v.

Pearce, 395 U.S. 711, 724–25 (1969), clarified and distinguished by Alabama v. Smith,

490 U.S. 794 (1989). This is not to say that a judge may never impose a harsher sentence

after retrial—rather, “whenever a judge imposes a more severe sentence upon a defendant

MEMORANDUM DECISION AND ORDER - 7
after a new trial, the reasons for … doing so must affirmatively appear.” Id. at 726

(1969); see also Blackledge v. Perry, 417 U.S. 21, 27 (1974) (“[T]he Due Process Clause

is not offended by all possibilities of increased punishment [after successfully

challenging a conviction], but only by those that pose a realistic likelihood of

‘vindictiveness.’”).

       Similarly, where a defendant originally convicted of a misdemeanor successfully

challenges that conviction, a prosecutor may not recharge the defendant with a felony

stemming from the same criminal conduct if the successful challenge was the motivation

for that charge. Blackledge, 417 U.S. at 27. A presumption of vindictiveness applies in

such a case, because “there is a ‘reasonable likelihood’ … that the [challenged action] is

the product of actual vindictiveness.” Smith, 490 U.S. at 799. However, the presumption

of vindictiveness may be rebutted. Wasman v. United States, 468 U.S. 559, 569 (1984).

       The United States Supreme Court has never addressed whether, and to what

extent, these principles apply where a judge imposes a harsher sentence after a defendant

asserted his innocence at trial. In a related context, the Court has held that the Fifth

Amendment right to be free from compelled self-incrimination requires that no adverse

inferences may be taken from a defendant’s silence during the guilt phase of a trial,

Carter v. Kentucky, 450 U.S. 288, 302-03 (1981), but has left open the possibility that

some such inferences might be permissible at sentencing—for example, as indicating a

defendant’s lack of remorse—so long as the adverse inference does not relate to the facts

and circumstances of the crime, Mitchell v. United States, 526 U.S. 314, 330 (1999);



MEMORANDUM DECISION AND ORDER - 8
White v. Woodall, 134 S. Ct. 1697, 1704-05 (2014) (explaining that Mitchell expressly

reserved the question of whether assertion of the privilege against self-incrimination at

sentencing may be the basis for a finding of lack of remorse).

        Various federal courts of appeals and state courts—including the Idaho Court of

Appeals—have held that due process protects a defendant who continues to assert

innocence from receiving “harsher punishment than the court would have decreed” had

the defendant acknowledged guilt. See, e.g., Thomas v. United States, 368 F.2d 941, 946

(5th Cir. 1966); State v. Lawrence, 730 P.2d 1069, 1077 (Idaho Ct. App. 1986) (“A court

should not coerce a defendant into sacrificing the right to assert innocence by threatening

a more severe sentence.”) (citing Thomas, 368 F.2d 941); but see United States v. Hull,

792 F.2d 941, 943 (9th Cir. 1986) (affirming revocation of probation where probationer

“did not express remorse” and stating that “a sentencing court [may] impose a harsh

sentence as a penalty for the defendant’s refusal to admit his guilt, since an admission

would evidence the first step in rehabilitation”) (emphasis added). These courts do not

prohibit all consideration of an innocence assertion but, instead, permit a sentencing

judge “to consider a defendant’s failure to accept responsibility in determining whether

rehabilitation efforts would be fruitful.”2 See, e.g., State v. Murphy, 988 P.2d 715, 720

(Idaho Ct. App. 1999).


2
  The Ninth Circuit has previously determined that any distinction between using lack of remorse or
acceptance of responsibility as (1) a factor in whether a defendant is amenable to rehabilitation, or (2) a
reason for imposing a harsher sentence as a penalty for maintaining innocence, is not appropriate:

        [T]o the extent that rehabilitation is the objective, no fault can be found of the judge who
        takes into consideration the extent of a defendant’s rehabilitation at the time of sentence.
        …

MEMORANDUM DECISION AND ORDER - 9
3.      Factual Basis of Claim 26

        Because Kellis’s remaining habeas claim is based on the trial judge’s comments

during the sentencing hearing, the Court will quote those comments at length:

                I’m obliged under the statutes of the State of Idaho to apply
                criteria to determine whether someone should be placed on
                probation or imprisoned. Those criteria are set out in Idaho
                Code, Section 19-2521. The first criteria is that there is undue
                risk that during the period of a suspended sentence or
                probation the defendant will commit another crime.

                I guess first and foremost, I believe the boys who testified. I
                don’t believe your testimony, Mr. Kellis, and I think that’s
                consistent with the jury’s verdict. Someone in one of these
                statements indicated that you have violated every oath that the
                boy scouts stand for and I agree with that statement. I think
                you have violated the trust that was placed in you by the Boy
                Scouts. And I appreciate that the Boy Scouts are paying for
                that. Also, that’s my assessment of the evidence as I heard it.

                Now, the next criteria is that the defendant is in need of
                correctional treatment that can be provided most effectively
                by his commitment to an institution. I find that this criteria
                has been met. I think you’re in denial, Mr. Kellis. I shouldn’t
                say I think you’re in denial. I believe you’re in denial. I don’t
                know why four young boys as outstanding as they were would
                come in and testify to the acts that you committed upon them
                other than that was the truth. And now to say it didn’t
                happen, leaves me little confidence that you can be trusted
                among civilized society or that you can be treated in a way
                that I think you need to be treated.




        Justice is better served by a forth-right disclosure of the state of mind of the judge…. A
        proper sentence takes into consideration the kind of crime committed and the kind of man
        who committed it. To belabor a distinction between the considerations just discussed and
        a sentence which is in part imposed as a penalty for going to trial would be a waste of
        time.

Gollaher v. United States, 419 F.2d 520, 530 (9th Cir. 1969) (emphasis added).


MEMORANDUM DECISION AND ORDER - 10
          I’m no expert on sex offense, but I can tell you that in talking
          to people who treat sex offenders, the most important criteria
          is empathy. You have to be able to appreciate what you’ve
          done and to appreciate the position that you’ve put those
          young boys in. And unless and until you develop empathy for
          the victims of these offenses, I don’t have much hope that you
          will ever be released from the penitentiary.

          I’ve dealt with the Probation and Parole Commission on other
          cases, and I have no expectation that you will be released
          from the penitentiary until the Parole Commission concludes
          that you have rehabilitated yourself. And rehabilitation will
          require, as a first step, that you recognize what you did wrong
          and that you empathize with your victims and you appreciate
          what you’ve done to them. And until you can do that, my
          expectation is that you will be incarcerated in the State of
          Idaho.

          …

          The next step in the process is for me to consider other
          criteria, other grounds, that while not controlling the
          discretion of the Court, shall be accorded weight in favor of
          avoiding a sentence of imprisonment….

          I can’t hold it against you, Mr. Kellis, that you took this case
          to trial. There are a number of statements in the presentence
          report that suggest that I hold it against you for exercising
          your constitutional right to testify. I don’t think I can, as a
          judge, punish someone for the exercise of their constitutional
          rights. But what I do find offensive is that you have no
          remorse. You are not taking responsibility for the actions that
          you have been convicted of. And I can and do punish you for
          that.

          …

          The next criteria is that the defendant’s criminal conduct was
          the result of circumstances that are unlikely to recur. I can’t
          find that criteria has been met. When you don’t believe you
          have harmed anyone, it’s difficult for me to conclude that you
          wouldn’t engage in similar behavior in the future.



MEMORANDUM DECISION AND ORDER - 11
              And, finally, the character and attitudes of the defendant
              indicate that the commission of another crime isn’t likely. I
              think it’s a similar analysis to the last criteria that when you
              have no remorse and no empathy for your victims, I don’t
              have much optimism that you can or will rehabilitate
              yourself. And if you can’t rehabilitate yourself, then I don’t
              have much hope that another crime isn’t unlikely [sic].

              So, weighing the criteria that I’m to weigh, I conclude that
              imposition of imprisonment is the appropriate sentence. I
              guess, given the fact that you have shown no remorse and
              have taken no responsibility, the easy question is whether I
              should impose a life sentence. I should impose a life sentence
              given that you haven’t demonstrated any remorse and haven’t
              taken responsibility for any of these offenses. The hard
              question is what’s the minimum?

              I don’t think I can punish you for going to trial. I think I said
              that earlier. That’s your constitutional right. If I were to
              punish people for going to trial, I don’t think I would be
              doing my job. But the next question is, have you shown
              remorse? Have you taken responsibility? And I can’t
              conclude that you have. And as I say, I don’t have much
              optimism that whatever sentence I impose, you will be
              released by the Parole Commission until you take
              responsibility, until you acknowledge what you’ve done, until
              you account for yourself and take responsibility.

              … As I say, Mr. Kellis, unless and until you take
              responsibility and own up to what you did, you’re not going
              to be released….

State’s Lodging A-7 at 1068–74 (emphasis added).

       The trial judge imposed concurrent unified sentences, cumulatively amounting to

life imprisonment with fifteen years fixed.




MEMORANDUM DECISION AND ORDER - 12
4.     The State Court’s Rejection of Claim 26 Was Not Unreasonable under
       AEDPA

       As explained previously, the United States Supreme Court has not specifically

addressed whether a trial court may constitutionally base its sentencing decision in part

on a defendant’s assertion of innocence, either as a reason for a harsher sentence or as a

factor in the inquiry whether a defendant is amenable to rehabilitation or treatment.

Although there is certainly a broad constitutional right not to be punished for exercising

constitutional rights, see Bordenkircher, 434 U.S. 363, the Supreme Court has instructed

federal habeas courts not to frame its precedents at “a high level of generality,” Nevada v.

Jackson, 569 U.S. 505, 512 (2013) (per curiam). To do so runs the risk of “transforming

even the most imaginative extension of existing case law into ‘clearly established Federal

law, as determined by the Supreme Court.’” Id. (quoting 28 U.S.C. § 2254(d)(1)). For

this reason alone, Kellis is not entitled to habeas relief under § 2254(d)(1).

       Further, Kellis has not shown that the state court’s rejection of Claim 26 was

based on an unreasonable factual finding under § 2254(d)(2). The state court

acknowledged that one of the judge’s comments—“You are not taking responsibility for

the actions that you have been convicted of. And I can and do punish you for that”—was

“troublesome because, out of context, it could be interpreted as punishing Kellis for

asserting innocence and putting the State to its proof at trial.” Kellis, 229 P.3d at 1178.

However, the court of appeals went on to conclude, considering the entire context of the

judge’s sentencing pronouncement, that the judge did not, in fact, impose a harsher

sentence because Kellis maintained his innocence. Instead, the court found that the


MEMORANDUM DECISION AND ORDER - 13
sentencing judge was “permissibly commenting on the defendant’s amenability to

rehabilitation”:

              The district court … said multiple times that it could not and
              would not punish Kellis for exercising his constitutional
              rights, and the court continually linked its comments
              concerning Kellis’s lack of remorse to his rehabilitation
              prospects. Placed in context, the district court’s comments on
              which Kellis predicates error do not show that there was
              enhanced punishment for Kellis’s refusal to confess guilt, but
              rather a permissible consideration of factors relevant to
              Kellis’s prospects for rehabilitation.

Id. at 1178–79 (emphasis added).

       This factual finding is supported by the sentencing judge’s repeated statements

regarding Kellis’s lack of remorse and failure to take responsibility for his actions. The

judge consistently made such comments in connection with the question of whether

Kellis could be rehabilitated. The judge also twice stated that he would not use Kellis’s

exercise of his constitutional right to assert his innocence as a reason to increase the

sentence. Thus, even if the right asserted by Kellis were clearly established—which it is

not—Kellis is not entitled to relief under § 2254(d)(2) because the Idaho Court of

Appeals reasonably found that the sentencing judge did not increase Kellis’s sentence as

punishment for maintaining his innocence.

                                      CONCLUSION

       The United States Supreme Court has not clearly established that the Constitution

prohibits a sentencing judge from using an assertion of innocence as a factor in

determining the defendant’s sentence, particularly when it is used only in consideration

of the defendant’s amenability to rehabilitation. And the state court reasonably found that

MEMORANDUM DECISION AND ORDER - 14
the sentencing judge used Kellis’s lack of remorse or acceptance of responsibility in

precisely that manner—not as a punishment for asserting innocence. Therefore, Kellis

has not shown that he is entitled to relief on Claim 26.

                                          ORDER

       IT IS ORDERED:

       1.     Claim 26 of the Amended Petition for Writ of Habeas Corpus (Dkt. 11) is

              DENIED. Because all other claims have already been dismissed, this entire

              action is DISMISSED with prejudice.

       2.     The Court does not find its resolution of this habeas matter to be reasonably

              debatable, and a certificate of appealability will not issue. See 28 U.S.C.

              § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

              Petitioner wishes to appeal, he must file a timely notice of appeal with the

              Clerk of Court. Petitioner may seek a certificate of appealability from the

              Ninth Circuit by filing a request in that court.



                                                  DATED: December 23, 2019

                                                  _________________________
                                                  Ronald E. Bush
                                                  Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 15
